Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 9,
2019, (the “Effective Date”) by and between Milestone Pharmaceuticals USA, Inc.
(the “Company”), and Amit Hasija (“Executive”) (collectively referred to as the
“Parties” or individually referred to as a “Party”).

 

R E C I T A L S

 

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
and Executive Vice President of Corporate Development, and to enter into an
agreement embodying the terms of such employment; and

 

WHEREAS, Executive desires to accept such employment and enter into such an
agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Parties agree as follows:

 

1.                                      Duties and Scope of Employment.

 

(a)         Positions and Duties.  As of the Effective Date, Executive will
serve as Chief Financial Officer and Executive Vice President of Corporate
Development of the Company.  Executive will render such business and
professional services in the performance of Executive’s duties, consistent with
Executive’s position within the Company, as shall reasonably be assigned to
Executive by the Company’s Chief Executive Officer (the “CEO”).  The period of
Executive’s at-will employment under the terms of this Agreement is referred to
herein as the “Employment Term.”

 

(b)         Obligations.  During the Employment Term, Executive will perform
Executive’s duties faithfully and to the best of Executive’s ability and will
devote Executive’s full business efforts and time to the Company.  For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO.  Notwithstanding the
foregoing, Executive may (i) serve on the board of directors of one other
non-competitive corporation or other business entity, subject to prior approval
by the Board, which approval will not unreasonably be withheld, (ii) serve on
civic or charitable boards or committees, and (iii) manage his personal
investments, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities in accordance with this Agreement or
otherwise violate the terms of this Agreement. Notwithstanding anything in this
paragraph, the Company is aware that Executive is engaged to provide ongoing
consulting services to Araim Pharmaceuticals, Inc., and consents to Executive’s
continued participation in such activities so long as such activities (x) are
limited transitional activities; (y) cease no later than the date that is six
(6) months from the Effective Date of this Agreement and (z) do not conflict
with the performance of Executive’s responsibilities hereunder or otherwise
violate the terms of this Agreement.

 

(c)          Work Location; Relocation. Executive’s initial work location will
be at his residence in New York or other location in New York as mutually agreed
upon by the Executive and the

 

--------------------------------------------------------------------------------



 

Company, until such time that the Board of Directors of the Company (the
“Board”) or CEO deems it necessary for the Executive to be co-located with the
other U.S. executives at the U.S. corporate office, at which time Executive’s
primary work location will be relocated, either to Charlotte, North Carolina, or
to another location selected by the Company in its sole discretion.  The Company
agrees that the Relocation Date (as defined below) will not occur prior to the 1
year anniversary of the start of Executive’s employment with the Company. 
Executive will be expected to finalize his relocation within ninety (90) days
following written notice by the Company of the relocation decision. In
connection with this relocation, the Company will reimburse Executive up to
$50,000.00 in reasonable and necessary moving fees and expenses (the “Relocation
Payment”), including but not limited to the costs of house-hunting travel and
lodging, the moving of household goods, realtor fees, closing costs and other
reasonable and necessary moving expenses, payable within thirty (30) days
following submission of each request for reimbursement with supporting
documentation. To the extent any such reimbursement is deemed taxable income to
Executive, the Company will gross up such taxable reimbursement(s) by an amount
sufficient to cover applicable federal, state, and local income taxes and
applicable payroll taxes as determined by the Company in good faith in
consultation with its attorneys, accountants, or other professional advisors,
applying reasonable interpretations of applicable tax laws (the “Tax Gross-Up
Payment”), with such Tax Gross-Up Payment paid to Executive at the same time
that the Relocation Payment is paid to Executive.  In no event will the
Relocation Payment or Tax Gross-Up Payment be paid later than December 31 of the
year following the year in which Executive incurs the relocation expenses.  The
amount of expenses eligible for reimbursement during one year will not affect
the expenses eligible for reimbursement in any other year, and is not subject to
liquidation or exchange for another benefit.

 

Provided, however, if, within twelve (12) months after the effective date of
Executive’s relocation (the “Relocation Date”), Executive terminates his
employment with the Company without Good Reason, or if Executive’s employment is
terminated by the Company for Cause (as defined below), then Executive will
repay to the Company a pro rata portion of the Relocation Payment (including any
gross up) equal to the total amount paid divided by twelve (12) and multiplied
by the number of months remaining until the first anniversary of the Relocation
Date. If Executive elects not to relocate, he will be considered to have
voluntarily terminated his employment without Good Reason (as defined below).

 

2.                                      At-Will Employment.  Subject to Sections
8, 9, and 10 below, the parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice, for any reason or no reason.  Executive understands and
agrees that neither Executive’s job performance nor promotions, commendations,
bonuses or the like from the Company give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
Executive’s employment with the Company.

 

3.                                      Compensation.

 

(a)         Base Salary.  During the Employment Term, the Company will pay
Executive as compensation for Executive’s services a base salary at a rate of
$390,000 annually, such amount to be reviewed annually (the “Base Salary”).  The
Base Salary will be paid in regular installments in accordance with the
Company’s normal payroll practices (subject to required withholding).  Any
increase or decrease in Base Salary (together with the then existing Base
Salary) shall serve as the “Base Salary” for future employment under this
Agreement.  The first and last payment will be adjusted, if necessary, to
reflect a commencement or termination date other than the first or last working
day of a pay period.

 

2

--------------------------------------------------------------------------------



 

(b)         Annual Bonus.  Executive will also be eligible to earn an annual
discretionary bonus (an “Annual Bonus”) with a target amount equal to 35% of the
Base Salary.  The amount of the Annual Bonus, if any, will be determined in the
sole discretion of the Board and based, in part, on Executive’s performance and
the performance of the Company during the calendar year.  The Company will pay
Executive the Annual Bonus, if any, by no later than March 15th of the following
calendar year.  The Annual Bonus is not earned until paid and no pro-rated
amount will be paid if Executive’s employment terminates for any reason prior to
the payment date, provided, however, that if Executive’s employment is
terminated by Company without Cause, or the Executive’s employment terminates
due to death or Disability (as defined below), in either case after the Annual
Bonus is declared but before it is paid, then despite such termination Executive
will be entitled to receive the declared Annual Bonus at the time it otherwise
would have been paid.  Any Annual Bonus for 2019 will be prorated from the
Effective Date of this Agreement.

 

(c)          Stock Option.  Subject to approval by the Board, the Company shall
grant Executive an option (the “Option”) to purchase 147,000 shares of the
Company’s common stock, with an exercise price equal to the fair market value of
a share of common stock as determined by the Board as of the date of grant,
pursuant to the terms of the Company’s 2019 Equity Incentive Plan (the “Plan”). 
The Option will be subject to the terms and conditions of the Plan and
Executive’s grant agreement and will include a four-year vesting schedule, under
which one-quarter of the Option will vest after 12 months of employment, with
the remaining shares vesting in a series of 36 successive monthly installments
thereafter, subject to Executive’s continuous service as of each such date.  In
addition, Executive will be eligible for a full-year employee option grant for
2019 to be distributed in 2020 in the sole discretion of the Board or authorized
committee thereof.

 

4.                                      Employee Benefits.  During the
Employment Term, Executive will be eligible to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company, including, without
limitation, the Company’s group medical, dental, vision, disability, life
insurance, and flexible-spending account plans.  The Company reserves the right
to cancel or change the benefit plans and programs it offers to its employees at
any time.  Reimbursements provided to Executive pursuant to this Agreement will
be made in a timely manner and in accordance with the policies of the Company,
but in no event later than December 31 of the year following the year in which
Executive incurs such expense.  The amount of expenses eligible for
reimbursement during one year will not affect the expenses eligible for
reimbursement in any other year, and is not subject to liquidation or exchange
for another benefit.

 

5.                                      Vacation.  Executive will be eligible to
accrue a maximum of twenty (20) days paid vacation per year (such amount to be
prorated for 2019), in accordance with the Company’s vacation policy, which
shall be taken subject to the demands of the Company’s business and Executive’s
obligations as an employee of the Company with a substantial degree of
responsibility. A maximum of ten (10) vacation days per year may be carried
forward into the first three (3) month of the next calendar year. All vacation
days that are not used shall be forfeited.

 

6.                                      Business Expenses.  During the
Employment Term, the Company will reimburse Executive for reasonable business
travel, entertainment or other business expenses incurred by Executive in the
furtherance of or in connection with the performance of Executive’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

 

3

--------------------------------------------------------------------------------



 

7.                                      Tax Preparation Expenses.  The Company
will reimburse Executive for tax preparation services associated with
Executive’s Canadian tax return, subject to the following limitations:
(i) Executive must submit proper documentation of any such expenses to the
Company within 60 days of incurring such expense; and (ii) the Company will only
reimburse Executive any such expenses up to a cap of $12,000 per calendar year. 
In no event will the reimbursements be paid later than December 31 of the year
following the year in which Executive incurs such expense.  The amount of tax
preparation expenses eligible for reimbursement during one year will not affect
the expenses eligible for reimbursement in any other year, and is not subject to
liquidation or exchange for another benefit..

 

8.                                      Termination on Death or Disability.

 

(a)         Effectiveness.  Executive’s employment will terminate automatically
upon Executive’s Death or, upon fourteen (14) days prior written notice from the
Company, in the event of Disability.

 

(b)         Effect of Termination.  Upon any termination for death or
Disability, Executive shall be entitled to: (i) Executive’s Base Salary through
the effective date of termination; (ii) the right to continue health care
benefits under Title X of the Consolidated Budget Reconciliation Act of 1985, as
amended (“COBRA”), at Executive’s cost, to the extent required and available by
law; (iii) reimbursement of expenses for which Executive is entitled to be
reimbursed pursuant to Sections 6 or 7 above, but for which Executive has not
yet been reimbursed; and (iv) no other severance or benefits of any kind, unless
required by law or pursuant to any other written Company plans or policies, as
then in effect and except as set forth in Section 3(b) above.

 

9.                                      Involuntary Termination for Cause;
Resignation Without Good Reason.

 

(a)         Effectiveness.  Notwithstanding any other provision of this
Agreement, the Company may terminate Executive’s employment at any time for
Cause or Executive may resign from Executive’s employment with the Company at
any time without Good Reason.  Termination for Cause, or Executive’s resignation
without Good Reason, shall be effective on the date either Party gives notice to
the other Party of such termination in accordance with this Agreement unless
otherwise agreed by the Parties.  In the event that the Company accelerates the
effective date of a resignation, such acceleration shall not be construed as a
termination of Executive’s employment by the Company or deemed Good Reason for
such resignation.

 

(b)         Effect of Termination.  In the case of the Company’s termination of
Executive’s employment for Cause, or Executive’s resignation without Good
Reason, Executive shall be entitled to receive: (i) Base Salary through the
effective date of the termination or resignation, as applicable;
(ii) reimbursement of all business expenses for which Executive is entitled to
be reimbursed pursuant to Sections 6 or 7 above, but for which Executive has not
yet been reimbursed (Sections (9(b)(i)-(ii) the “Accrued Obligations”);
(iii) the right to continue health care benefits under COBRA, at Executive’s
cost, to the extent required and available by law; and (iv) no other severance
or benefits of any kind, unless required by law or pursuant to any other written
Company plans as then in effect.

 

10.                               Involuntary Termination Without Cause;
Resignation for Good Reason;

 

(a)         Effect of Termination.  The Company shall be entitled to terminate
Executive with or without Cause at any time, subject to the following:

 

4

--------------------------------------------------------------------------------



 

(i)             Involuntary Termination Without Cause; Resignation for Good
Reason Not In Connection With A Change of Control.  If Executive is terminated
by the Company involuntarily without Cause (excluding any termination due to
death or Disability) or Executive resigns for Good Reason and not in connection
with a Change of Control, then, subject to the limitations of Sections 10(b) and
26 below, Executive shall be entitled to receive:

 

(A) the Accrued Obligations;

 

(B) continuing severance pay at a rate equal to one hundred percent (100%) of
Executive’s Base Salary, as then in effect (less applicable withholding), for a
period of nine (9) months (the “Severance Period”) from the date of such
termination, to be paid periodically in accordance with the Company’s normal
payroll practices (the “Base Salary Severance”);

 

(C)  If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the U.S. Company’s group health plans following
such termination, then the U.S. Company shall pay Executive that portion of
Executive’s COBRA premiums it was paying prior to the Separation Date necessary
to continue Executive’s and his covered dependents’ health insurance coverage in
effect for herself (and her covered dependents) on the termination date until
the earliest of:  (i) the last day of the Severance Period; (ii) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment; or (iii) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the termination date through the
earlier of (i)-(iii), the “COBRA Payment Period,” and any such payment(s) under
this Section 10(a)(i)(C) the “COBRA Severance”)).  Notwithstanding the
foregoing, if at any time the U.S. Company determines that its payment of COBRA
premiums on Executive’s behalf would result in a violation of applicable law
(including, but not limited to, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying COBRA premiums pursuant to this Section, the U.S. Company
shall pay Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, for the remainder of the COBRA Payment
Period (the Base Salary Severance and COBRA Severance, together the “Severance
Benefits”).  Nothing in this Agreement shall deprive Executive of his rights
under COBRA or ERISA for benefits under plans and policies arising under his
employment by the U.S. Company; and

 

(D) no other severance or benefits of any kind, unless required by law or
pursuant to any written Company plans or policies, as then in effect.

 

(ii)          Involuntary Termination Without Cause; Resignation for Good Reason
In Connection With A Change of Control.  If Executive is terminated by the
Company involuntarily without Cause (excluding any termination due to death or
Disability) or Executive resigns for Good Reason, upon the occurrence of, or
within thirty (30) days prior to, or within twelve (12) months following, the
effective date of a Change of Control, then, subject to the limitations of
Sections 10(b) and 26 below, Executive shall be entitled to receive: (A) the
Accrued Obligations; (B) the Severance Benefits set forth in
Section 10(i) above, for an extended Severance Period of twelve (12) months from
the date of termination; (C) an amount equal to 100% of Executive’s Annual Bonus
for the year in

 

5

--------------------------------------------------------------------------------



 

which the termination occurs at the target level; (D) accelerated vesting of any
then-unvested shares subject to the Option such that one hundred percent (100%)
of such shares shall be deemed immediately vested and exercisable as of the
later of the date of termination and the date of the Change in Control; and
(F) no other severance or benefits of any kind, unless required by law or
pursuant to any written Company plans or policies, as then in effect.

 

(b)         Conditions Precedent.  Any severance payments contemplated by
Section 10(a) above are conditional on Executive: (i) continuing to comply with
the terms of this Agreement and the Confidential Information Agreement; and
(ii) signing and not revoking a separation agreement and mutual release of known
and unknown claims in the form provided by the Company (the “Release”), provided
that the Release will not apply to claims, actions, causes of action and demands
that the Company may have against the Executive under the Confidential
Information Agreement (as defined below) and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date or such earlier date required by the release (such deadline,
the “Release Deadline”).  If the Release does not become effective by the
Release Deadline, Executive will forfeit any rights to severance or benefits
under this Section 10 or elsewhere in this Agreement.  Any severance payments or
other benefits under this Agreement that would be considered Deferred
Compensation Separation Benefits (as defined in Section 26) will be paid on, or,
in the case of installments, will not commence until, the sixtieth (60th) day
following Executive’s separation from service, or, if later, such time as
required by Section 26(b).  Except as required by Section 26(b), any installment
payments that would have been made to Employee during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement, unless subject to the 6-month payment delay
described herein.  Any severance payments under this Agreement that would not be
considered Deferred Compensation Separation Benefits will be paid on, or, in the
case of installments, will not commence until, the first payroll date that
occurs on or after the date the Release becomes effective and any installment
payments that would have been made to Executive during the period prior to the
date the Release becomes effective following Executive’s separation from service
but for the preceding sentence will be paid to Executive on the first payroll
date that occurs on or after the date the Release becomes effective. 
Notwithstanding the foregoing, this Section 10(b) shall not limit Executive’s
ability to obtain expense reimbursements under Sections 6 or 7 or any other
compensation or benefits otherwise required by law or in accordance with written
Company plans or policies, as then in effect.

 

11.                               Definitions.

 

(a)         Cause.  For purposes of this Agreement, “Cause” shall mean:
(i) Executive’s willful and material breach of Executive’s material duties and
obligations under this Agreement (for reasons other than death or Disability),
which failure if curable, is not cured within thirty (30) days after receipt of
written notice from the Company of such failure; (ii) Executive’s material
failure or refusal to comply with the written policies, standards and
regulations established by the Company from time to time which failure, if
curable, is not cured within thirty (30) days after receipt of written notice of
such failure from the Company; (iii) any act of personal dishonesty, fraud,
embezzlement, misrepresentation, or other unlawful act committed by Executive
that benefits Executive at the expense of the Company; (iv) the Executive’s
violation of a federal or state law or regulation applicable to the Company’s
business; (v) the Executive’s violation of, or a plea of nolo contendre or
guilty to, a felony under the laws of the United States or any state; or
(vi) the Executive’s material breach of the terms of this Agreement or the

 

6

--------------------------------------------------------------------------------



 

Confidential Information Agreement (defined below), which breach, if curable, is
not cured within thirty (30) days after receipt of written notice from the
Company of such failure.

 

(b)         Change of Control.  For purposes of this Agreement, “Change of
Control” shall have the meaning attributed to such term in the Company’s 2019
Equity Incentive Plan.

 

(c)          Disability.  For purposes of this Agreement, “Disability” means
that Executive, at the time notice is given, has been unable to substantially
perform Executive’s duties under this Agreement for not less than one-hundred
and twenty (120) work days within a twelve (12) consecutive month period as a
result of Executive’s incapacity due to a physical or mental condition and, if
reasonable accommodation is required by law, after any reasonable accommodation.

 

(d)         Good Reason.  For purposes of this Agreement, “Good Reason” means
one or more of the following without Executive’s consent: (i) a material
reduction of Executive’s duties, position or responsibilities (provided,
however, that any change in duties, position, or responsibilities due to the
Company becoming a subsidiary or division of another entity in connection with a
Change of Control shall not be Good Reason); (ii) a material reduction in
Executive’s Base Salary (other than a reduction or reductions that are
(x) applicable to all C-suite executives of the Company, and (y) do not
cumulatively reduce Executive’s Base Salary by more than $39,000 during the
Employment Term); (iii) a material breach of this Agreement by the Company; or
(iv) a material change in the geographic location of Executive’s primary work
facility or location; provided, that neither (A) a relocation of less than 50
miles from Executive’s then present location nor (B) a relocation to Charlotte,
North Carolina pursuant to Section 1(c) shall be considered a material change in
geographic location for purposes of this Good Reason definition.  Executive will
not resign for Good Reason without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within 30 days of the initial existence of the grounds for “Good Reason,” and
upon receipt of such notice, the Company will have thirty (30) days during which
it may remedy the “Good Reason” condition.  If the “Good Reason” condition is
not remedied within such thirty (30) day period, Executive may resign based on
the “Good Reason” condition specified in the notice effective immediately upon
the expiration of the thirty (30) day cure period.

 

12.       Company Matters.

 

(a)         Proprietary Information and Inventions. In connection with
Executive’s employment with the Company, Executive will receive and have access
to Company confidential information and trade secrets.  Accordingly, attached as
Exhibit 1 to this Agreement is an Employee Confidential Information, Inventions,
Non-Solicitation And Non-Competition Agreement (the “Confidential Information
Agreement”) which contains restrictive covenants and prohibits unauthorized use
or disclosure of the Company’s confidential information and trade secrets, among
other obligations.  Executive agrees to review the Confidential Information
Agreement and only sign it after careful consideration.

 

(b)         Ventures.  If, during Executive’s employment, Executive is engaged
in or associated with planning or implementing of any project, program or
venture involving the Company and any third parties, all rights in such project,
program or venture shall belong to the Company (or third party, to the extent
provided in any agreement between the Company and the third party).  Except as
approved by the Board in writing, Executive shall not be entitled to any
interest in such project, program or venture or to

 

7

--------------------------------------------------------------------------------



 

any commission, finder’s fee or other compensation in connection therewith other
than the salary or other compensation to be paid to Executive as provided in
this Agreement.

 

(c)          Resignation on Termination.  On termination of Executive’s
employment, regardless of the reason for such termination, Executive shall
immediately (and with contemporaneous effect) resign any directorships, offices
or other positions that Executive may hold in the Company or any affiliate,
unless otherwise agreed in writing by the Parties.

 

(d)         Notification of New Employer.  In the event that Executive leaves
the employ of the Company, Executive grants consent to notification by the
Company to Executive’s new employer about Executive’s rights and obligations
under this Agreement and the Confidential Information Agreement.

 

13.                               Arbitration.  To ensure the timely and
economical resolution of disputes that may arise in connection with Executive’s
employment with the Company, Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance, negotiation, execution, or interpretation of
this Agreement, Confidential Information Agreement, or Executive’s employment,
or the termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in Charlotte, North
Carolina by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the
then applicable JAMS rules (at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/); provided, however, this
arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by applicable law. A hard copy of the rules will be provided to
Executive upon request.  By agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding.  In addition, all claims,
disputes, or causes of action under this section, whether by Executive or the
Company, must be brought in an individual capacity, and shall not be brought as
a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity.  The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding.  To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration.  The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  Questions of whether a claim is subject to arbitration
under this Agreement shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall:  (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award; and (c) be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  Executive
and the Company shall equally share all JAMS’ arbitration fees.  Except as
modified in the Confidential Information Agreement, each party is responsible
for its own attorneys’ fees.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.  Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction. To the extent
applicable law prohibits mandatory arbitration of sexual harassment claims, in

 

8

--------------------------------------------------------------------------------



 

the event Executive intends to bring multiple claims, including a sexual
harassment claim, the sexual harassment may be publicly filed with a court,
while any other claims will remain subject to mandatory arbitration.

 

14.                               Assignment.  This Agreement will be binding
upon and inure to the benefit of (a) the heirs, executors and legal
representatives of Executive upon Executive’s death and (b) any successor of the
Company.  Any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. 
None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement may be assigned or transferred except by will or the
laws of descent and distribution.  Any other attempted assignment, transfer,
conveyance or other disposition of Executive’s right to compensation or other
benefits will be null and void.

 

15.                               Notices.  All notices, requests, demands and
other communications called for under this Agreement shall be in writing and
shall be delivered via e-mail, personally by hand or by courier, mailed by
United States first-class mail, postage prepaid, or sent by facsimile directed
to the Party to be notified at the address or facsimile number indicated for
such Party on the signature page to this Agreement, or at such other address or
facsimile number as such Party may designate by ten (10) days’ advance written
notice to the other Parties hereto.  All such notices and other communications
shall be deemed given upon personal delivery, three (3) days after the date of
mailing, or upon confirmation of facsimile transfer or e-mail. Notices sent via
e-mail under this Section shall be sent to either the e-mail address in this
Agreement, or for e-mails sent by the Company to Executive, to the last e-mail
address on file with the Company.

 

16.                               Severability.  In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement will continue in full force and
effect without said provision.

 

17.                               Integration.  This Agreement, together with
the agreements pursuant to which the Options were issued to Executive and the
Confidential Information Agreement represent the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral.  No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

 

18.                               Tax Withholding.  All payments made pursuant
to this Agreement will be subject to withholding of applicable taxes.

 

19.                               Waiver.  No Party shall be deemed to have
waived any right, power or privilege under this Agreement or any provisions
hereof unless such waiver shall have been duly executed in writing and
acknowledged by the Party to be charged with such waiver.  The failure of any
Party at any time to insist on performance of any of the provisions of this
Agreement shall in no way be construed to be a waiver of such provisions, nor in
any way to affect the validity of this Agreement or any part hereof.  No waiver
of any breach of this Agreement shall be held to be a waiver of any other
subsequent breach

 

9

--------------------------------------------------------------------------------



 

20.                               Governing Law.  This Agreement will be
governed by the laws of the State of North Carolina (with the exception of its
conflict of laws provisions).

 

21.                               Acknowledgment.  Executive acknowledges that
Executive has had the opportunity to discuss this matter with and obtain advice
from Executive’s legal counsel, has had sufficient time to, and has carefully
read and fully understands all the provisions of this Agreement, and is
knowingly and voluntarily entering into this Agreement.

 

22.                               Counterparts.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed to be an original, and
all such counterparts shall constitute but one instrument.

 

23.                               Effect of Headings.  The section and
subsection headings contained herein are for convenience only and shall not
affect the construction hereof.

 

24.                               Construction of Agreement.  This Agreement has
been negotiated by the respective Parties, and the language shall not be
construed for or against either Party.

 

25.                               Parachute
Payments.                             If any payment or benefit Executive would
receive from the Company or otherwise in connection with a Change of Control or
other similar transaction (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment (a “Payment”) shall be equal to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax.  If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Executive.  If more than one method of reduction will
result in the same economic benefit, the items so reduced will be reduced pro
rata (the “Pro Rata Reduction Method”).  Notwithstanding the foregoing, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to
Section 409A of the Code as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A of the Code shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.

 

(a)         Unless Executive and the Company agree on an alternative accounting
firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the change of control
transaction triggering the Payment shall perform the foregoing

 

10

--------------------------------------------------------------------------------



 

calculations.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
of control transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.  The Company shall use commercially
reasonable efforts to cause the accounting firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to Executive and the Company within 15 calendar days
after the date on which Executive’s right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by Executive or the Company) or such
other time as requested by Executive or the Company.

 

(b)         If Executive receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of the first paragraph of this Section and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section so that no portion of the remaining Payment is
subject to the Excise Tax.  For the avoidance of doubt, if the Reduced Amount
was determined pursuant to clause (y) in the first paragraph of this Section,
Executive shall have no obligation to return any portion of the Payment pursuant
to the preceding sentence.

 

26.                               Section 409A.

 

(a)         Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Executive, if any, pursuant
to this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
of the Code (together, the “Deferred Compensation Separation Benefits”) will be
paid or otherwise provided until Executive has a “separation from service”
within the meaning of Section 409A of the Code.

 

(b)         Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code at the time of Executive’s termination (other than due to death), then the
Deferred Compensation Separation Benefits that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service, but prior to the six (6) month anniversary
of the separation from service, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(c)          Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of clause (a) above.

 

(d)         Any amount paid under this Agreement that qualifies as a payment
made as a result

 

11

--------------------------------------------------------------------------------



 

of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause (a) above.  For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding Executive’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

 

(e)          Except as specifically permitted by Section 409A of the Code the
reimbursements and in-kind benefits provided to Executive under this Agreement
during any calendar year shall not affect the reimbursements or in-kind benefits
to be provided to Executive under the relevant section of this Agreement in any
other calendar year, and the right to such reimbursements and in-kind benefits
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor
thereto.  Further, in the case of reimbursement payments, such payments shall be
made to Executive on or before the last day of the calendar year following the
calendar year in which the underlying fee, cost or expense is incurred.

 

(f)           The foregoing provisions are intended to comply with the
requirements of Section 409A of the Code so that none of the severance payments
and benefits to be provided hereunder will be subject to the additional tax
imposed under Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply.  The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A of the Code.

 

[Remainder of page is intentionally blank; Signature page follows]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
day and year first above written.

 

 

“COMPANY”

 

MILESTONE PHARMACEUTICALS USA, INC.

 

 

 

By:

/s/ Joseph Oliveto

 

Name:

Joseph Oliveto

 

Title:

President and CEO

 

 

 

Address:

 

 

 

 

 

Attn:

 

Fax Number:

 

Email:

 

 

 

 

 

“EXECUTIVE”

 

 

 

Amit Hasija

 

 

 

/s/ Amit Hasija

 

Amit Hasija

 

 

 

Address:

 

 

 

 

 

Fax Number:

 

Email:

 

13

--------------------------------------------------------------------------------



 

EXHIBIT 1

 

EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT

 

In consideration of my employment or continued employment by Milestone
Pharmaceuticals USA, Inc., and its subsidiaries, parents, affiliates, successors
and assigns (together, “Company”) and the compensation now and later paid to
me,  and the Company’s agreement to provide me with access to its Confidential
Information (as defined below), I hereby enter into this Employee Confidential
Information, Inventions, Non-Solicitation and Non-Competition Agreement (the
“Agreement”) and agree as follows:

 

1.                                      CONFIDENTIAL INFORMATION PROTECTIONS.

 

1.1                               Recognition of Company’s Rights;
Nondisclosure.  I understand and acknowledge that my employment by Company
creates a relationship of confidence and trust with respect to Company’s
Confidential Information (as defined below) and that Company has a protectable
interest therein.  At all times during and after my employment, I will hold in
confidence and will not disclose, use, lecture upon or publish any of Company’s
Confidential Information, except as such disclosure, use or publication may be
required in connection with my work for Company, or unless an officer of Company
expressly authorizes such disclosure in writing.  I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that discloses and/or incorporates any
Confidential Information.  I hereby assign to the Company any rights I may have
or acquire in such Confidential Information and recognize that all Confidential
Information shall be the sole and exclusive property of the Company and its
assigns. I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Confidential Information.  Notwithstanding the
foregoing, pursuant to 18 U.S.C. Section 1833(b), I shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that: (1) is made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

1.2                               Confidential Information.  The term
“Confidential Information” shall mean any and all confidential knowledge, data
or information of Company. By way of illustration but not limitation,
“Confidential Information” includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, software in source or object code versions, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques and any other proprietary technology and
all Intellectual Property Rights therein (collectively, “Inventions”);
(b) information regarding research, development, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, margins, discounts, credit terms, pricing and billing
policies, quoting procedures, methods of obtaining business, forecasts, future
plans and potential strategies, financial projections and business strategies,
operational plans, financing and capital-raising plans, activities and
agreements, internal services and operational manuals,  methods of conducting
Company business, suppliers and supplier information, and purchasing;
(c) information regarding customers and potential customers of Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of Company and other non-public information relating to
customers and potential customers; (d) information regarding any of Company’s
business partners and their services, including names; representatives,
proposals, bids, contracts and their contents and parties, the type and quantity
of products and services received by Company, and other non-public information
relating to business partners; (e) information regarding personnel, employee
lists, compensation, and employee skills; and (f) any other non-public
information which a competitor of Company could use to the competitive
disadvantage of Company.  Notwithstanding the foregoing, it is understood that,
at all such times, I am free to use information which was known to me prior to
employment with Company or which is generally known in the trade or industry
through no breach of this Agreement or other act or omission by me. 
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between Company and me, nothing in this Agreement

 

14

--------------------------------------------------------------------------------



 

shall limit my right to discuss my employment or report possible violations of
law or regulation with the Equal Employment Opportunity Commission, United
States Department of Labor, the National Labor Relations Board, the Securities
and Exchange Commission, or other federal government agency or similar state or
local agency or to discuss the terms and conditions of my employment with others
to the extent expressly permitted by Section 7 of the National Labor Relations
Act or to the extent that such disclosure is protected under the applicable
provisions of law or regulation, including but not limited to “whistleblower”
statutes or other similar provisions that protect such disclosure.

 

1.3                               Third Party Information.  I understand, in
addition, that Company has received and in the future will receive from third
parties their confidential and/or proprietary knowledge, data or information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During my employment and thereafter, I will hold Third Party
Information in confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
Company) or use, except in connection with my work for Company, Third Party
Information unless expressly authorized by an officer of Company in writing.

 

1.4                               Term of Nondisclosure Restrictions.  I
understand that Confidential Information and Third Party Information is never to
be used or disclosed by me, as provided in this Section 1.  If a temporal
limitation on my obligation not to use or disclose such information is required
under applicable law, and the Agreement or its restriction(s) cannot otherwise
be enforced, I agree and Company agrees that the two (2) year period after the
date my employment ends will be the temporal limitation relevant to the
contested restriction, provided, however, that this sentence will not apply to
trade secrets protected without temporal limitation under applicable law.

 

1.5                               No Improper Use of Information of Prior
Employers and Others.  During my employment by Company, I will not improperly
use or disclose confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of Company any unpublished documents or
any property belonging to any former employer or any other person to whom I have
an obligation of confidentiality unless consented to in writing by that former
employer or person.

 

2.                                      ASSIGNMENTS OF INVENTIONS.

 

2.1                               Definitions.  As used in this Agreement, the
term “Intellectual Property Rights” means all trade secrets, Copyrights,
trademarks, mask work rights, patents and other intellectual property rights
recognized by the laws of any jurisdiction or country; the term “Copyright”
means the exclusive legal right to reproduce, perform, display, distribute and
make derivative works of a work of authorship (as a literary, musical, or
artistic work) recognized by the laws of any jurisdiction or country;  and the
term “Moral Rights” means all paternity, integrity, disclosure, withdrawal,
special and any other similar rights recognized by the laws of any jurisdiction
or country.

 

2.2                               Excluded Inventions and Other Inventions. 
Attached hereto as Exhibit A is a list describing all existing Inventions, if
any, that may relate to Company’s business or actual or demonstrably anticipated
research or development and that were made by me or acquired by me prior to the
commencement of my employment with, and which are not to be assigned to, Company
(“Excluded Inventions”).  If no such list is attached, I represent and agree
that it is because I have no rights in any existing Inventions that may relate
to Company’s business or actual or demonstrably anticipated research or
development.  For purposes of this Agreement, “Other Inventions” means
Inventions in which I have or may have an interest, as of the commencement of my
employment, other than Company Inventions (defined below) and Excluded
Inventions.  I acknowledge and agree that if I use any Excluded Inventions or
any Other Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing.  Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and Other
Inventions.  To the extent that any third parties have rights in any such Other
Inventions, I hereby represent and warrant that such third party or parties have

 

2

--------------------------------------------------------------------------------



 

validly and irrevocably granted to me the right to grant the license stated
above.

 

2.3                               Assignment of Company Inventions. Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to Section 2.6, are referred to in this Agreement as “Company Inventions.” 
Subject to Section 2.4 (Unassigned or Nonassignable Inventions) and except for
Excluded Inventions set forth in Exhibit A and Other Inventions, I hereby assign
to the Company all my right, title, and interest in and to any and all
Inventions (and all Intellectual Property Rights with respect thereto) made,
conceived, reduced to practice, or learned by me, either alone or with others,
during the period of my employment by Company.  To the extent required by
applicable Copyright laws, I agree to assign in the future (when any
copyrightable Inventions are first fixed in a tangible medium of expression) my
Copyright rights in and to such Inventions.  Any assignment of Company
Inventions (and all Intellectual Property Rights with respect thereto) hereunder
includes an assignment of all Moral Rights.  To the extent such Moral Rights
cannot be assigned to the Company and to the extent the following is allowed by
the laws in any country where Moral Rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company’s customers,
with respect to such rights.  I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

 

2.4                               Unassigned or Nonassignable Inventions.  I
recognize that this Agreement will not be deemed to require assignment of any
Invention that is covered under North Carolina Statute §§ 66.57.1 and 66.57.2
(the “Specific Inventions Law”) except for those Inventions that are covered by
a contract between Company and the United States or any of its agencies that
require full title to such patent or Invention to be in the United States.

 

2.5                               Obligation to Keep Company Informed.  During
the period of my employment and for six (6) months after termination of my
employment, I will promptly and fully disclose to Company in writing all
Inventions authored, conceived, or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to Company all
patent applications filed by me or on my behalf within six (6) months after
termination of employment.  At the time of each such disclosure, I will advise
Company in writing of any Inventions that I believe fully qualify for protection
under the provisions of any applicable Specific Inventions Law; and I will at
that time provide to Company in writing all evidence necessary to substantiate
that belief.  Company will keep in confidence and will not use for any purpose
or disclose to third parties without my consent any Confidential Information
disclosed in writing to Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under the Specific Inventions Law. 
I will preserve the confidentiality of any Invention that does not fully qualify
for protection under the Specific Inventions Law.

 

2.6                               Government or Third Party.  I agree that, as
directed by Company, I will assign to a third party, including without
limitation the United States, all my right, title, and interest in and to any
particular Company Invention.

 

2.7                               Ownership of Work Product.

 

(a)                                 I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by Copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

(b)                                 I agree that the Company will exclusively
own all work product that is made by me (solely or jointly with others) within
the scope of my employment, and I hereby irrevocably and unconditionally assign
to the Company all right, title, and interest worldwide in and to such work
product. I understand and agree that I have no right to publish on, submit for
publishing, or use for any publication any work product protected by this
Section, except as necessary to perform services for Company.

 

2.8                               Enforcement of Intellectual Property Rights
and Assistance.  I will assist Company in every proper way to obtain, and from
time to time enforce, United States and foreign Intellectual Property Rights and
Moral Rights relating to Company Inventions in any and all countries.  To that
end I will execute, verify and deliver such documents and perform such other
acts (including appearances as a witness) as Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such Intellectual Property Rights and the assignment thereof.  In addition, I
will execute, verify and deliver assignments of such Intellectual Property
Rights to the Company or its designee, including the United States or any third
party designated by the Company.  My obligation to assist Company with respect
to Intellectual Property Rights relating to such Company Inventions in any and
all countries will continue beyond the termination of my employment, but Company
will compensate me at a reasonable rate after my termination for the time
actually

 

3

--------------------------------------------------------------------------------



 

spent by me at Company’s request on such assistance. In the event Company is
unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified in this paragraph, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent and attorney in fact, which appointment is
coupled with an interest, to act for and in my behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of the preceding paragraph with the same legal force and effect as
if executed by me.  I hereby waive and quitclaim to Company any and all claims,
of any nature whatsoever, which I now or may hereafter have for infringement of
any Intellectual Property Rights assigned under this Agreement to the Company.

 

2.9                               Incorporation of Software Code.  I agree that
I will not incorporate into any Company software or otherwise deliver to Company
any software code licensed under the GNU General Public License or Lesser
General Public License or any other license that, by its terms, requires or
conditions the use or distribution of such code on the disclosure, licensing, or
distribution of any source code owned or licensed by Company except in strict
compliance with Company’s policies regarding the use of such software.

 

3.                                      RECORDS.  I agree to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that is required by Company) of all Confidential Information
developed by me and all Company Inventions made by me during the period of my
employment at Company, which records will be available to and remain the sole
property of Company at all times.

 

4.                                      DUTY OF LOYALTY DURING EMPLOYMENT.  I
agree that during the period of my employment by Company I will not, without
Company’s express written consent, directly or indirectly engage in any
employment or business activity which is directly or indirectly competitive
with, or would otherwise conflict with, my employment by Company.

 

5.                                      NO SOLICITATION OF EMPLOYEES,
CONSULTANTS, CONTRACTORS, OR CUSTOMERS OR POTENTIAL CUSTOMERS.  I agree that
during the period of my employment and for the one (1) year period after the
date my employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company:

 

5.1                               solicit, induce, encourage, or participate in
soliciting, inducing or encouraging any person known to me to be an employee,
consultant, or independent contractor of Company to terminate his or her
relationship with Company, even if I did not initiate the discussion or seek out
the contact;

 

5.2                               solicit, induce, encourage, or participate in
soliciting, inducing, or encouraging any person known to me to be an employee,
consultant, or independent contractor of Company to terminate his or her
relationship with Company to render services to me or any other person or entity
that researches, develops, markets, sells, performs or provides or is preparing
to develop, market, sell, perform or provide Conflicting Services (as defined in
Section 6 below);

 

5.3                               hire, employ, or engage in a business venture
with as partners or owners or other joint capacity, or attempt to hire, employ,
or engage in a business venture as partners or owners or other joint capacity,
with any person then employed by Company or who has left the employment of
Company within the preceding three (3) months to research, develop, market,
sell, perform or provide Conflicting Services;

 

5.4                               solicit, induce or attempt to induce any
Customer or Potential Customer (as defined below), to terminate, diminish, or
materially alter in a manner harmful to Company its relationship with Company;

 

5.5                               solicit or assist in the solicitation of any
Customer or Potential Customer to induce or attempt to induce such Customer or
Potential Customer to purchase or contract for any Conflicting Services; or

 

5.6                               perform, provide or attempt to perform or
provide any Conflicting Services for a Customer or Potential Customer.

 

The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one
(1) year period prior to my contact with such person or entity as described in
Sections 5.4-5.6 above if such contact occurs during my employment or, if such
contact occurs following the termination of my employment, during the one
(1) year period prior to the date my employment with Company ends:
(i) contracted for, was billed for, or received from Company any product,
service or process with which I worked directly or indirectly during my
employment by Company or about which I acquired Confidential Information; or
(ii) was in contact with me or in contact with any other employee, owner, or
agent of Company, of which contact I was or should have been aware, concerning
the sale or purchase of, or

 

4

--------------------------------------------------------------------------------



 

contract for, any product, service or process with which I worked directly or
indirectly during my employment with Company or about which I acquired
Confidential Information; or (iii) was solicited by Company in an effort in
which I was involved or of which I was aware.

 

6.                                      NON-COMPETE PROVISION.  I agree that for
the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity solicit, perform, or
provide, or attempt to perform or provide Conflicting Services anywhere in the
Restricted Territory (as defined below), nor will I assist another person to
solicit, perform or provide or attempt to perform or provide Conflicting
Services anywhere in the Restricted Territory.

 

The parties agree that for purposes of this Agreement, “Conflicting Services”
means any product, service, or process or the research and development thereof,
of any person or organization other than Company that directly competes with a
product, service, or process, including the research and development thereof, of
Company with which I worked directly or indirectly during my employment by
Company or about which I acquired Confidential Information during my employment
by Company.

 

The parties agree that for purposes of this Agreement, “Restricted Territory”
means: (i) all counties in the state in which I primarily perform services for
the Company; (ii) all other states of the United States of America in which the
Company provided goods or services, had customers, or otherwise conducted
business at any time during the two-year period prior to the date of the
termination of my relationship with the Company; and (iii) any other countries
from which the Company provided goods or services, had customers, or otherwise
conducted business at any time during the two-year period prior to the date of
the termination of my relationship with the Company.

 

The parties agree that in the event I elect not to relocate as set forth in
Section 1(c) of the September 9, 2019 Employment Agreement between the parties,
and my employment terminates as a result, the length of the non-compete
provision set forth in this Section 6 shall be 6 months after the date my
employment ends.  In addition, the Company agrees that in the event is elects to
enforce the non-compete provision set forth in this Section 6, it will provide
me with written notification of such election within 10 days of the date my
employment ends. Notwithstanding the foregoing, I agree that the temporal
restrictions in Section 5 shall remain one (1) year in the event I elect not to
relocate as set forth in Section 1(c).

 

7.                                      REASONABLENESS OF RESTRICTIONS.

 

7.1                               I agree that I have read this entire Agreement
and understand it.  I agree that this Agreement does not prevent me from earning
a living or pursuing my career.  I agree that the restrictions contained in this
Agreement are reasonable, proper, and necessitated by Company’s legitimate
business interests.  I represent and agree that I am entering into this
Agreement freely and with knowledge of its contents with the intent to be bound
by the Agreement and the restrictions contained in it.

 

7.2                               In the event that a court finds this
Agreement, or any of its restrictions, to be ambiguous, unenforceable, or
invalid, I and Company agree that the court will read the Agreement as a whole
and interpret the restriction(s) at issue to be enforceable and valid to the
maximum extent allowed by law.

 

7.3                               If the court declines to enforce this
Agreement in the manner provided in subsection 7.2, I and Company agree that
this Agreement will be automatically modified to provide Company with the
maximum protection of its business interests allowed by law and I agree to be
bound by this Agreement as modified.

 

7.4                               Furthermore, the parties agree that the market
for Company’s products is the United States, Europe and Canada.  If, however,
after applying the provisions of subsections 7.2 and 7.3, a court still decides
that this Agreement or any of its restrictions is unenforceable for lack of
reasonable geographic limitation and the Agreement or restriction(s) cannot
otherwise be enforced, the parties hereby agree that the one hundred (100) mile
radius from any location at which I worked for Company on either a regular or
occasional basis during the one (1) year immediately preceding termination of my
employment with Company shall be the geographic limitation relevant to the
contested restriction.

 

8.                                      NO CONFLICTING AGREEMENT OR OBLIGATION. 
I represent that my performance of all the terms of this Agreement and as an
employee of Company does not and will not breach any agreement to keep in
confidence information acquired by me in confidence or in trust prior to my
employment by Company.  I have not entered into, and I agree I will not enter
into, any agreement either written or oral in conflict with this Agreement.

 

5

--------------------------------------------------------------------------------



 

9.                                      RETURN OF COMPANY PROPERTY.  When I
leave the employ of Company, I will deliver to Company any and all drawings,
notes, memoranda, specifications, devices, formulas and documents, together with
all copies thereof, and any other material containing or disclosing any Company
Inventions, Third Party Information or Confidential Information of Company.  I
agree that I will not copy, delete, or alter any information contained upon my
Company computer or Company equipment before I return it to Company.  In
addition, if I have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Confidential Information, I agree to permanently delete and
expunge such Confidential Information from those systems.  I further agree that
any property situated on Company’s premises and owned by Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company’s personnel at any time with or without notice.  Prior
to leaving, I will cooperate with Company in attending an exit interview and
completing and signing Company’s termination statement if required to do so by
Company.

 

10.                               LEGAL AND EQUITABLE REMEDIES.

 

10.1                        I agree that it may be impossible to assess the
damages caused by my violation of this Agreement or any of its terms.  I agree
that any threatened or actual violation of this Agreement or any of its terms
will constitute immediate and irreparable injury to Company and Company will
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that Company may have for a
breach or threatened breach of this Agreement.

 

10.2                        I agree that if Company is successful in whole or in
part in any legal or equitable action against me under this Agreement, Company
will be entitled to payment of all costs, including reasonable attorneys’ fees,
from me, to the extent permitted by law.  The Company agrees that if it is
unsuccessful in whole or in part in any legal or equitable action against me
under this Agreement, I will be entitled to payment of all costs, including
reasonable attorneys’ fees, from the Company, to the extent permitted by law.

 

10.3

 

10.4                        In the event Company enforces this Agreement through
a court order, I agree that the post-termination periods in Sections 5 and 6
will be extended by a period equal to the time during which I was in violation
of such Sections, as determined by the court.

 

11.                               NOTICES.  Any notices required or permitted
under this Agreement will be given to Company at its headquarters location at
the time notice is given, labeled “Attention Chief Executive Officer,” and to me
at my address as listed on Company payroll, or at such other address as Company
or I may designate by written notice to the other.  Notice will be effective
upon receipt or refusal of delivery.  If delivered by certified or registered
mail, notice will be considered to have been given five (5) business days after
it was mailed, as evidenced by the postmark.  If delivered by courier or express
mail service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt.

 

12.                               PUBLICATION OF THIS AGREEMENT TO SUBSEQUENT
EMPLOYER OR BUSINESS ASSOCIATES OF EMPLOYEE.

 

12.1                        If I am offered employment or the opportunity to
enter into any business venture as owner, partner, consultant or other capacity
while the restrictions described in Sections 5 and 6 of this Agreement are in
effect I agree to inform my potential employer, partner, co-owner and/or others
involved in managing the business with which I have an opportunity to be
associated of my obligations under this Agreement and also agree to provide such
person or persons with a copy of this Agreement.

 

12.2                        I agree to inform Company of all employment and
business ventures which I enter into while the restrictions described in
Sections 5 and 6 of this Agreement are in effect and I also authorize Company to
provide copies of this Agreement to my employer, partner, co-owner and/or others
involved in managing the business with which I am employed or associated and to
make such persons aware of my obligations under this Agreement.

 

13.                               GENERAL PROVISIONS.

 

13.1                        Governing Law; Consent to Personal Jurisdiction. 
This Agreement will be governed by and construed according to the laws of the
State of North Carolina as such laws are applied to agreements entered into and
to be performed entirely within North Carolina between North Carolina
residents.  I hereby expressly consent to the personal jurisdiction and venue of
the state and federal courts located in North Carolina for any lawsuit filed
there against me by Company arising from or related to this Agreement.

 

13.2                        Severability.  In case any one or more of the
provisions, subsections, or sentences contained in this Agreement will, for any
reason, be held to be invalid,

 

6

--------------------------------------------------------------------------------



 

illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement.  If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.

 

13.3                        Successors and Assigns.  This Agreement is for my
benefit and the benefit of Company, its successors, assigns, parent
corporations, subsidiaries, affiliates, and purchasers, and will be binding upon
my heirs, executors, administrators and other legal representatives.

 

13.4                        Survival.  The provisions of this Agreement will
survive the termination of my employment, regardless of the reason, and the
assignment of this Agreement by Company to any successor in interest or other
assignee.

 

13.5                        Employment At-Will.  I agree and understand that
nothing in this Agreement will change my at-will employment status or confer any
right with respect to continuation of employment by Company, nor will it
interfere in any way with my right or Company’s right to terminate my employment
at any time, with or without cause or advance notice.

 

13.6                        Waiver.  No waiver by Company of any breach of this
Agreement will be a waiver of any preceding or succeeding breach.  No waiver by
Company of any right under this Agreement will be construed as a waiver of any
other right.  Company will not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

13.7                        Export.  I agree not to export, reexport, or
transfer, directly or indirectly, any U.S. technical data acquired from Company
or any products utilizing such data, in violation of the United States export
laws or regulations.

 

13.8                        Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING
THIS AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION OF THIS AGREEMENT.

 

13.9                        Entire Agreement.  The obligations pursuant to
Sections 1 and 2 (except Subsections 2.4 and 2.7(a)) of this Agreement will
apply to any time during which I was previously engaged, or am in the future
engaged, by Company as a consultant if no other agreement governs nondisclosure
and assignment of Inventions during such period.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter of this Agreement and supersedes and merges all prior discussions between
us; provided, however, prior to the execution of this Agreement, if Company and
I were parties to any agreement regarding the subject matter hereof, that
agreement will be superseded by this Agreement prospectively only.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

 

7

--------------------------------------------------------------------------------



 

[signatures to follow on next page]

 

--------------------------------------------------------------------------------



 

This Agreement will be effective as of my first date of employment with the
Company.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

/s/ Amit Hasija

 

 

 

(Signature)

 

 

 

Amit Hasija

 

 

 

(Printed Name)

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

MILESTONE PHARMACEUTICALS USA, INC.

 

 

 

 

By:

/s/ Joseph Oliveto

 

Name:

Joseph Oliveto

 

Title:

President and CEO

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LIST OF EXCLUDED INVENTIONS

 

1.                                      Except as listed in Section 2 below, the
following is a complete list of all inventions or improvements relevant to the
subject matter of my employment by Company that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by Company:

 

o                                              No inventions or improvements.

 

o                                              See below:

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¨                          Additional sheets attached.

 

2.                                      Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the intellectual property
rights and duty of confidentiality with respect to which I owe to the following
party(ies):

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

o                          Additional sheets attached.

 

--------------------------------------------------------------------------------



 

3.                                      Limited Exclusion Notification.

 

THIS IS TO NOTIFY you in accordance with North Carolina General Statute §§
66.57.1 and 66.57.2 that the foregoing Agreement between you and the Company
does not require you to assign or offer to assign to the Company any invention
that you developed entirely on your own time without using the Company’s
equipment, supplies, facilities or trade secret information except for those
inventions that either:

 

1.              Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or

 

2.              Result from any work performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.  You
shall have the burden of establishing that any invention is excluded from
assignment to the Company by the preceding paragraph.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

--------------------------------------------------------------------------------